DETAILED ACTION
1.	This office action is in response to the communication filed on 08/16/2022.
2.	Claims 1-18 are pending. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner Notes
5.	In light of the specification (paragraph 70, “A computer readable storage medium … is not to be construed as being transitory signals per se”), the limitation “a computer readable storage medium”, in claims 7 and 13, is a hardware device.

Response to Arguments
6.	Applicant’s arguments, filed on 08/16/2022, have been fully considered but they are not persuasive.
Applicant’s argument 1: The cited art fails to teach or suggest the claimed browser supplement modules of independent claims 1, 7, and 13.
Applicant’s support 1: The Office Action fails to cite to any teaching in Brugger of a browser supplement module. As stated in paragraph [0015] of Applicant's specification, "browser supplement module may be a piece of software that extends the functionality of a browser, such as a plugin, extension, add-on, etc."

Examiner’s response 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., browser supplement module may be a piece of software that extends the functionality of a browser, such as a plugin, extension, add-on, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In addition, the examiner directs applicant’s attention to Brugger, paras. 14-16, 34, 74 where a delegation service detects a request from a delegatee (i.e., an applier) to access a web service based on a credential of a delegator (i.e., an owner); where a delegator’s credential is used to access a web service on a server computer system based on the delegator’s account, wherein a delegatee is a user using a client computer system comprising a browser (i.e., browser supplement module) to request and/or access web service; see para. 70 where a delegator uses a client computer system having a browser (i.e., browser supplement module) to communicate with the delegation service.

Applicant’s argument 2: The cited art fails to teach the recited limitations are performed by the browser supplement module on the account owner's computing device as required in claims 4, 10, and 16.
Applicant’s support 2: Brugger fails to teach or suggest "acting as a proxy for communication between the secure system and the applier's computing device" performed by a browser supplement module on the owner's computing device. See FIG. 2 of Applicant's drawings and associated description in Applicant's specification.

Examiner’s response 2: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., acting as a proxy for communication between the secure system and the applier's computing device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the examiner directs applicant’s attention to Brugger para. 70 where the delegator (i.e., account owner) uses a client computer system including a browser (i.e., browser supplement module); see para. 23 where a browser is used for communication over a network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-5, 7-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger (US 20150007269 A1) in view of O'Neill (US 20140310769 A1).
Regarding claims 1, 7 and 13:
Brugger discloses a computer-implemented method comprising: 
receiving a request for access to a secure system using an owner's account from an applier via a browser supplement module on the applier's computing device (see para. 74 where a delegation service detects a request from a delegatee (i.e., an applier) to access a web service based on a credential of a delegator (i.e., an owner); see paras. 14-16, 34 where a delegator’s credential is used to access a web service on a server computer system (i.e., secure system) based on the delegator’s account, wherein a delegatee is a user using a client computer system comprising a browser (i.e., browser supplement module) to request and/or access web service); 
communicating [the request to] the account owner via a browser supplement module on the account owner's computing device; [receiving approval of the request from the account owner] (see para. 70 where a delegator uses a client computer system having a browser (i.e., browser supplement module) to communicate with the delegation service);
logging in to the secure system using the account owner's credential (see para. 74 where the delegation service sends the delegator’s credential to the web service when the delegatee is authorized to access the web service by using the delegator’s credential; see para. 14 where a credential is used to authorize a user into an account to access web service); 
establishing a connection to the applier's computing device; and acting as a proxy for communication between the secure system and the applier's computing device (see fig. 3 and para. 30 where a network node comprising delegation service is a proxy server or access point between a client computer system and web service in a communication network; see para. 34 where a client computer system accesses web service on a server computer system over the communication network. In other words, a connection is established between a network node, which acts as a proxy between a client computer system and a server computer system, to allow the client computer system to access web service).
Brugger does not, but O'Neill discloses:
communicating the request to the account owner, and receiving approval of the request from the account owner (see fig. 14 and paras. 117-119 where, in response to a delegatee's request for access, an electronic message is communicated to a delegator to confirm the requested access, wherein a communication (e.g., an electronic message sent from the delegator via selection of a submit button) that indicates the delegator granting the delegatee's request is received. Note: see fig. 1 and paras. 51-52 where a web server handles a request from a client device to access a service (e.g., service from an application server)). 
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Brugger's invention by enhancing it to communicating the request to the account owner, and receiving approval of the request from the account owner, as taught by O'Neill, in order for a delegator to grant an delegatee’s request or to select the type of access the delegator would like to delegate if different from what was requested by the delegatee (O'Neill, para. 118).

Regarding claims 2, 8 and 14: 
Brugger discloses:
maintaining a log of actions taken by the applier using the connection (see para. 17 where the delegation service monitors the delegatee's actions on the web service; see para. 68 where a full log of activities is created for monitoring).

Regarding claims 3, 9 and 15:
Brugger discloses:
an account delegation system (see figs. 1, 3 and para. 26 for a system comprising a network node including a delegation service).

Regarding claims 4, 10 and 16: 
Brugger discloses:
the browser supplement module on the account owner's computing device (see para. 70 where the delegator (i.e., account owner) uses a client computer system including a browser; see para. 23 where a browser is used for communication over a network).

Regarding claims 5, 11 and 17:
Brugger discloses:
[wherein receiving approval from the account owner comprises receiving] the account owner's credential for accessing the secure system (see paras. 15, 30 where a delegator’s credential is used to access the web service on the server computer system).
Brugger does not, but O'Neill discloses:
wherein receiving approval from the account owner comprises receiving the account owner's credential (see O'Neill, paras. 117-119 where, in response to a delegatee's request for access, a delegator grants the requested access, wherein a session credential having an expiration time is created in response to the request for allowing the delegatee to access a service).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Brugger's invention by enhancing it for receiving the account owner's credential, as taught by O'Neill. The motivation is the same as presented in claim 1, 7, or 13.

8.	Claim(s) 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugger, O'Neill, and further in view of Godwin (US 6058426 A).
Regarding claims 6, 12 and 18: 
Brugger discloses:
the account owner (see paras. 14-16, 34 where a credential of a delegator (i.e., account owner) is used to access a web service on a server computer system based on the delegator’s account).
Brugger does not, but Godwin discloses:
wherein the request includes user information for the delegator (see Godwin, col. 9, lines 49-56, where an approver/delegator’s ID (i.e., user information) is attached to a request; see abstract for a request for resource),
identifying, using the user information, an IP address for the delegator, wherein the IP address is used in the communicating the request to the delegator (see Godwin, fig. 5, step 518, and/or col. 9, lines 48-52, where an e-mail (e.g., an approval request) is sent to the delegator identified in a request; see col. 11, lines 54-55 where a machine has an IP address for communication. In other words, an IP address is identified, using the delegator’s ID attached in a request, to send an e-mail to the delegator to request an approval to a request).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Brugger-O'Neill's invention by enhancing it for identifying, using the user information, an IP address for the delegator, wherein the IP address is used in the communicating the request to the delegator, as taught by Godwin, in order to send an e-mail to the delegator to seeking an approval for a request (Godwin, col. 9, lines 48-52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499